—In a proceeding to invalidate a petition designating certain of the respondents as candidates in a primary election to be held on September 12,1995, for the Republican Party positions of Male and Female Members of the Republican State Committee, Delegates and Alternate Delegates to the 2nd Judicial District Republican Convention, and Members of the Kings County Republican County Committee from the 49th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Kramer, J.), dated August 9, 1995, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements (see, Matter of Widelitz v Dumain, 218 AD2d 777 [decided herewith]). Bracken, J. P., O’Brien, Santucci, Joy and Friedmann, JJ., concur.